Case 8:21-cv-01945-PJM Document 28-2 Filed 09/03/21 Page 1 of 8




                EXHIBIT 1
Case 8:21-cv-01945-PJM Document 28-2 Filed 09/03/21 Page 2 of 8
Case 8:21-cv-01945-PJM Document 28-2 Filed 09/03/21 Page 3 of 8
Case 8:21-cv-01945-PJM Document 28-2 Filed 09/03/21 Page 4 of 8
                    Case 8:21-cv-01945-PJM Document 28-2 Filed 09/03/21 Page 5 of 8

                                                       Appendix I
NSC Plaintiffs/Applications
NAME                            A Number     485 Receipt Number Filing Date      Application Status
Shreedhar Reddy ADAPA           AXXXXXXXX   LIN2190115744       10/28/2020      pending
Moinuddin AHMAD                 AXXXXXXXX   LIN2190175396       10/30/2020      pending
Santhil Anand BALAKRISHNAN      AXXXXXXXX   LIN2190128979       10/27/2020      pending
Somdatta BANERJEE               AXXXXXXXX   LIN2190148480       10/29/2020      pending
Rohit BANSAL                    AXXXXXXXX   LIN2190044653       10/15/2020      pending
Kavitha BHASKARAN               AXXXXXXXX   LIN2190140225       10/30/2020      pending
Prashant BHIDE                  AXXXXXXXX   LIN2190262338         12/8/2020     pending
                                                                                 RFE response received
Yuannan CAI                     AXXXXXXXX   LIN2190135690          10/29/2020   8/17/21
Venkat CHAKRAVARTHY             AXXXXXXXX   LIN2190055183          10/20/2020   pending
Dasaratha Raman CHANDRAMOULI    AXXXXXXXX   LIN2190189602          10/30/2020   pending
Anahit CHEEMA                   AXXXXXXXX   LIN2190140639          10/29/2020   pending
Ranjit CHITTIBABU SURIYA        AXXXXXXXX   LIN2190131365          10/29/2020   pending
Avinash Varma DATLA             AXXXXXXXX   LIN2190041567           10/9/2020   pending
Mallikarjuna DATLA              AXXXXXXXX   LIN2190105704          10/27/2020   pending
Soumyarupa DE                   AXXXXXXXX   LIN2190185835          10/30/2020   pending
Balaji DHANASEKARAN             AXXXXXXXX   LIN2190096613          10/28/2020   pending
Sreekanth DHANEKULA             AXXXXXXXX   LIN2190217228           11/5/2020   pending
Jeevan GAMBHIR                  AXXXXXXXX   LIN2190050230          10/16/2020   pending
Asheesh GANDHI                  AXXXXXXXX   LIN2190051140          10/26/2020   pending
Jing HUANG                      AXXXXXXXX   LIN2190107215          10/28/2020   pending
Lakshmi ISUKAPALLY              AXXXXXXXX   LIN2190156290          10/29/2020   pending
Manpreet JAMMU                  AXXXXXXXX   LIN2190070140          10/23/2020   pending
Ajay JOGLEKAR                   AXXXXXXXX   LIN2190159482          10/29/2020   pending
Satish KADAM                    AXXXXXXXX   LIN2190174631          10/30/2020   pending
Vineetha KALVAKUNTA             AXXXXXXXX   LIN2190138742          10/29/2020   pending
Praveen KANNEGANTI              AXXXXXXXX   LIN2190162630          10/29/2020   pending
Srividya KASTURI                AXXXXXXXX   LIN2190059260          10/22/2020   APPROVED.
Hemant KATARIA                  AXXXXXXXX   LIN2190124169          10/29/2020   pending
Akshay KAWALE                   AXXXXXXXX   LIN2190173148          10/30/2020   pending
Sachin KHANDEKAR                AXXXXXXXX   LIN2190117444          10/28/2020   pending
Bhargav KOSARAJU                AXXXXXXXX   LIN2190217297           11/5/2020   pending
Manish KOSARAJU                 AXXXXXXXX   LIN2190077567          10/26/2020   pending
Vivek KOTA                      AXXXXXXXX   LIN2190088093          10/27/2020   pending
Saurabh KUMAR                   AXXXXXXXX   LIN2190112268          10/28/2020   pending
Naveen LAKAMSANY                AXXXXXXXX   LIN2190061362          10/22/2020   pending
Abhishek LAL                    AXXXXXXXX   LIN2190218457           11/4/2020   pending
Aniruddha Ashokkumar LAUD       AXXXXXXXX   LIN2190046236          10/15/2020   pending
Langzhi LU                      AXXXXXXXX   LIN2190178606          10/30/2020   pending
Qiming MA                       AXXXXXXXX   LIN2190144507          10/30/2020   pending
Anil MALLU                      AXXXXXXXX   LIN2190153629          10/29/2020   pending
Praveen Kumar MANTHRI           AXXXXXXXX   LIN2190060921          10/21/2020   pending
Vishal MARNENI                  AXXXXXXXX   LIN2190072662          10/26/2020   pending
                     Case 8:21-cv-01945-PJM Document 28-2 Filed 09/03/21 Page 6 of 8

Aayushman MISRA                    AXXXXXXXX   LIN2190179427    10/30/2020   pending
Abhishek NAIK                      AXXXXXXXX   LIN2190057267    10/21/2020   pending
Harpreet Singh NANRHAY             AXXXXXXXX   LIN2190232694     11/4/2020   Pending.
Mahesh Manjunath NAYAK             AXXXXXXXX   LIN2190192168    10/30/2020   pending
Nikhil NILAKANTAN                  AXXXXXXXX   LIN2190115292    10/28/2020   pending
Nikhil ORGANTI                     AXXXXXXXX   LIN2190145496    10/30/2020   pending
Arun PARTHASARATHY                 AXXXXXXXX   LIN2190243955     11/9/2020   pending
Pankaj Kumar PATHAK                AXXXXXXXX   LIN2190055414    10/21/2020   pending
Parag PATIL                        AXXXXXXXX   LIN2190194056    10/30/2020   pending
Lakshmi Sri Sai Sud PINDIPROLU     AXXXXXXXX   LIN2190120618    10/28/2020   pending
Urvish PRAKASH VANZARA             AXXXXXXXX   LIN2190205278     11/2/2020   pending
Ramesh Kumar RAJAN                 AXXXXXXXX   LIN2190099364    10/29/2020   pending
Sandeep REPAKA                     AXXXXXXXX   LIN2190236645    11/25/2020   pending
Shehbaz Ali Makhdo SAIYED          AXXXXXXXX   LIN2190215014     11/4/2020   pending
Dhaval SHAH                        AXXXXXXXX   LIN2190138701    10/30/2020   pending
Jani SHAIK                         AXXXXXXXX   LIN2190051890    10/20/2020   pending
Gagan Krishangopa SHARMA           AXXXXXXXX   LIN2103350581     10/2/2020   pending
Jayesh SHARMA                      AXXXXXXXX   LIN2190218345     11/4/2020   pending
Rong SHEN                          AXXXXXXXX   LIN2190104134    10/29/2020   pending
Thulasiraman SRINIVASAN            AXXXXXXXX   LIN2190187518    10/30/2020   pending
Sameer Prakash TEJANI              AXXXXXXXX   LIN2190111717    10/28/2020   pending
Manjunath TERIKERE CHIKKANNA       AXXXXXXXX   LIN2190153755    10/29/2020   pending
Ramesh TIRUMALA                    AXXXXXXXX   LIN2190182360    10/30/2020   pending
Vijay TRIPATHI                     AXXXXXXXX   LIN2190263453    12/28/2020   pending
Kalyan TUMMALA                     AXXXXXXXX   LIN2190097252    10/26/2020   pending
Raj UPARKAR                        AXXXXXXXX   LIN2190090403    10/27/2020   pending
Aditya VARMA                       AXXXXXXXX   LIN2190119790    10/28/2020   APPROVED.
Venu Gopal Krishnam Raju VEJELLA   AXXXXXXXX   LIN2190166658    10/29/2020   pending
Yashwanth VEMPATI                  AXXXXXXXX   LIN2190176502    10/30/2020   pending
Maynak VERMA                       AXXXXXXXX   LIN2190239025    11/24/2020   pending
Rohan WALI                         AXXXXXXXX   LIN2190049185    10/16/2020   pending
Pavan WALVEKAR                     AXXXXXXXX   LIN2190151912    10/29/2020   pending



TSC Plaintiffs/Applications
Atreyi Chakrabarti                 AXXXXXXXX   SRC1290203082   3/12/2012     Approved 9/1/2021
Sirish Babu Telukuntla             AXXXXXXXX   SRC2190089533   10/29/2020    Pending
Kamlesh Kumar                      AXXXXXXXX   SRC2190119228   11/2/2020     Pending
Hemantha Chinnadurai               AXXXXXXXX   SRC2190103840   10/29/2020    Pending
Prabhu Samyukth Ankala             AXXXXXXXX   SRC2190064534   10/27/2020    Pending
Chitharanjan Cheruku               AXXXXXXXX   SRC2190083887   10/29/2020    Pending
Asif Shah                          AXXXXXXXX   SRC2190092641   10/29/2020    Pending
Sathiraju Undavalli                AXXXXXXXX   MSC2190669046   10/29/2020    Pending
Tushar Shah                        AXXXXXXXX   SRC2190038547   10/23/2020    Pending
Bhavik Ahir                        AXXXXXXXX   SRC2190071957   10/28/2020    Pending
Yogesh Mulay                       AXXXXXXXX   SRC2190163014   11/9/2020     Pending
                    Case 8:21-cv-01945-PJM Document 28-2 Filed 09/03/21 Page 7 of 8

Saravanan Ranganathan            AXXXXXXXX   SRC2190056400   10/29/2020   RFE Issued
Veera Venkata Rama Rao Kasula    AXXXXXXXX   SRC2190100035   10/30/2020   Pending
Kanwar Singh                     AXXXXXXXX   SRC2190120433   11/4/2020    Pending
Ravi Alla                        AXXXXXXXX   SRC2190038123   10/23/2020   Pending
Ramlok Dommaraju                 AXXXXXXXX   SRC2190057714   10/27/2020   Pending
Sabarinath Navaneethakrishnan    AXXXXXXXX   SRC2190084780   10/29/2020   Pending
Naren Uppuluri                   AXXXXXXXX   SRC2190063688   10/28/2020   Pending
Vipin Saini                      AXXXXXXXX   SRC2190027579   10/19/2020   Pending
Hari Prakash Marappan            AXXXXXXXX   SRC2190065407   10/28/2020   Pending
Karthikeyan Manamcheri Sukumar   AXXXXXXXX   SRC2190044225   10/26/2020   Pending
Sachin S. Kivlekar               AXXXXXXXX   SRC2190091067   10/29/2020   RFE Issued
Deepak Khemka                    AXXXXXXXX   SRC2190067828   10/28/2020   Pending
Ankur Shah                       AXXXXXXXX   SRC2190038979   10/23/2020   Pending
Pardeep Kumar                    AXXXXXXXX   SRC2190039186   10/23/2020   Pending
Sudhin Justin                    AXXXXXXXX   SRC2190064006   11/16/2020   Pending
Anand Diggikar                   AXXXXXXXX   SRC2190044990   10/26/2020   Pending
Abraham Kulungara                AXXXXXXXX   SRC2190081637   10/29/2020   Pending
Sudheer Reddy Guntaka            AXXXXXXXX   SRC2190091428   11/2/2020    Pending
Pritish Madhavan                 AXXXXXXXX   SRC2190058425   10/27/2020   Pending
Atchuytaramkumar Pachigolla      AXXXXXXXX   SRC2190030784   10/21/2020   Pending
Mahesh Reddy Peddamail           AXXXXXXXX   SRC2190065102   10/28/2020   Pending
Mohan Abburu                     AXXXXXXXX   SRC2190076328   10/29/2020   Pending
Shruti Khokha                    AXXXXXXXX   SRC2103050702   10/30/2020   Pending
Anil Kumar Jain                  AXXXXXXXX   SRC2190046827   10/28/2020   Pending
Tejvarun Garlapati               AXXXXXXXX   SRC2190026714   10/13/2020   Pending
Ritesh Basatwar                  AXXXXXXXX   SRC2190069342   10/29/2020   Pending
Karthik Sundaresan               AXXXXXXXX   SRC2190130540   11/12/2020   Pending
Vaidehi Mehta                    AXXXXXXXX   SRC2190021147   10/7/2020    Pending
Vamsi Krishna Vitla              AXXXXXXXX   SRC2190052647   10/27/2020   Pending
Mallikarjuna Rao Galla           AXXXXXXXX   SRC2190101379   10/30/2020   Pending
Venkata Chandra Bo Ganta         AXXXXXXXX   SRC2190116130   11/2/2020    Pending
Sreerama Kumar Pavani            AXXXXXXXX   SRC2190140823   11/27/2020   Pending
Vasanth Nemala                   AXXXXXXXX   SRC2190028751   10/20/2020   Pending
Rasik Ravikant Sheth             AXXXXXXXX   SRC2190161531   12/30/2020   Pending
Karthik Dasari                   AXXXXXXXX   SRC2190031346   10/20/2020   Pending
Srinivasa Jampana                AXXXXXXXX   SRC2190103577   10/29/2020   Pending
Murali Krishna Reddy Konda       AXXXXXXXX   SRC2190066902   10/28/2020   Pending
Avanthi Katragadda               AXXXXXXXX   SRC2190054392   10/27/2020   Pending
Laxmi Narasimha Ra Kukkadapu     AXXXXXXXX   SRC2190062493   10/27/2020   Pending
Abhaya Sahoo                     AXXXXXXXX   SRC2190049300   10/27/2020   Pending
Jagadeesh Lakshmi Doddapaneni    AXXXXXXXX   SRC2190029450   10/20/2020   Pending
Krishna Vempati                  AXXXXXXXX   SRC2190067171   10/28/2020   Pending
Nikhil Nemade                    AXXXXXXXX   SRC2190029036   10/20/2020   Pending
Srinivasa Babu Manam             AXXXXXXXX   SRC2190071689   10/30/2020   Pending
Akhilesh Gupta                   AXXXXXXXX   SRC2190080498   10/29/2020   Pending
Sagar Kale                       AXXXXXXXX   MSC2191236484   10/23/2020   Pending
Avinash Dasari                   AXXXXXXXX   SRC2190065814   10/28/2020   Pending
                    Case 8:21-cv-01945-PJM Document 28-2 Filed 09/03/21 Page 8 of 8

Sujay Shyamsundar Kulkarni      AXXXXXXXX   SRC2190044191   10/26/2020   Pending
Karthik Vasudevula              AXXXXXXXX   SRC2190134524   11/20/2020   Pending
Anil Kumar Gupta                AXXXXXXXX   SRC2190051648   10/27/2020   Pending
Sagar Samaria                   AXXXXXXXX   SRC2190042681   10/26/2020   Pending
Sai Kumar Karre                 AXXXXXXXX   SRC2190067158   10/28/2020   Pending
Nitin Sindhwani                 AXXXXXXXX   SRC2190035814   10/23/2020   Pending
Sujir Pritha Nayak              AXXXXXXXX   SRC2190039385   10/26/2020   Pending
Chaithanya Botta Krishna        AXXXXXXXX   SRC2190093366   10/29/2020   Pending
Manasi Ghatpande                AXXXXXXXX   SRC2190110922   10/30/2020   Pending
Yu Cao                          AXXXXXXXX   SRC2190086849   10/29/2020   Pending
QianQian MU                     AXXXXXXXX   SRC2190084422   10/29/2020   Pending
Naiqing Gu                      AXXXXXXXX   SRC2190024707   10/16/2020   Pending
Pengfei Wu                      AXXXXXXXX   SRC2190117550   11/2/2020    Pending
Sri Hari Babu Sheri             AXXXXXXXX   SRC2190100107   10/30/2020   Pending
Rama Narayana Raj Uddaraju      AXXXXXXXX   SRC2190054215   10/29/2020   Pending
Amit Uppal                      AXXXXXXXX   SRC2190136145   11/23/2020   Pending
